—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered March 14, 1996, convicting him of criminal possession of a controlled substance in the third degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the court imposed a shorter time limit upon his counsel than was imposed upon the prosecutor during the third round of voir dire (see, CPL 470.05 [2]). In any event, the defendant presented no basis to support his conclusion that his counsel was arbitrarily given less time than the prosecutor in which to question prospective jurors.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
Rosenblatt, J. P., Ritter, Copertino and Goldstein, JJ., concur.